669 P.2d 627 (1983)
The PEOPLE of the State of Colorado, Petitioner-Appellee, In the Interest of PDS, Child, And Concerning, JS (Mother), Respondent-Appellant, and
DS (Father), Respondent.
No. 82CA1249.
Colorado Court of Appeals, Div. III.
July 14, 1983.
Fredrickson, Johnson & McDermott, P.C., Warren T. Marshall, Canon City, for petitioner-appellee.
Hawthorne & Meconi, P.C., Rocco F. Meconi, Canon City, for respondent-appellant.
KELLY, Judge.
Respondent is the mother of P.D.S., an infant, who was found by the district court to be neglected or dependent under the Colorado Children's Code, § 19-1-101 et seq., C.R.S.1973 (1978 Repl.Vol. 8), and whose physical custody was placed with the mother under a treatment plan. The sole issue on review is whether the district court must adjudicate the child neglected and dependent "as to" one parent only, where it has been stipulated that the child is neglected and dependent but that the other parent is blameless for the child's condition, and where, in return for this stipulation, the request to terminate parental rights was dismissed. We affirm.
Adjudications of neglect or dependency are not made "as to" the parents, but rather, relate only to the status of the *628 child. See People in Interest of K.S., 33 Colo. App. 72, 515 P.2d 130 (1973). The provisions of § 19-1-103(20), C.R.S.1973 (1978 Repl.Vol. 8) define a neglected or dependent child, and the provisions of § 19-3-106(6)(a), C.R.S.1973 (1982 Cum.Supp.) and § 19-3-111(1), C.R.S.1973 (1978 Repl.Vol. 8) make it plain that an adjudication of dependency or neglect is a determination of the status of the child and no more.
The other arguments in support of reversal are without merit.
Judgment affirmed.
PIERCE and VAN CISE, JJ., concur.